Bullard, J.
This case is not to be distinguished fron those of Williams, and Hall and Bien against the same defendant, reported in 18 La. 557, 563.* They all depend on the same evidence, and nothing is shown in this case which evinces an intention to change his domicil on the part of the defendant, further than was proved in the former cases, except that he was still acting, at the trial of this case, as a commission merchant in New Orleans. The trial upon the exception took place shortly after that in the other cases.
The judgment of the District Court is, therefore, reversed, and ours is that there be judgment for the defendant as in case of non-suit, with costs in both courts.

 These cases turned on a question of fact, raised on an exception to the jurisdiction of the District Court of the First District. The ground of the exception was, that the defendant’s domicil was in the parish of Carroll, and not within the First District.